           Case 3:20-cv-00333-KJD-CLB Document 12 Filed 08/04/20 Page 1 of 2



 1 NICHOLAS A. TRUTANICH, United States Attorney
   SKYLER PEARSON, Assistant United States Attorney
 2 U.S. Attorney’s Office
   501 Las Vegas Boulevard South, Suite 1100
 3 Las Vegas, NV 89101
   Tel ᑻ (702) 860-8779
 4 E-mail: skyler.pearson@usdoj.gov

 5 JEAN E. WILLIAMS, Deputy Assistant Attorney General
   SETH M. BARSKY, Chief
 6 MEREDITH L. FLAX, Assistant Chief
   MICHELLE M. SPATZ, Trial Attorney
 7 U.S. Department of Justice
   Environment & Natural Resources Division
 8 Wildlife & Marine Resources Section
   P.O. Box 7611, Ben Franklin Station
 9 Washington, D.C. 20044-7611
   Tel ᑻ (202) 598-9741; Fax ᑻ (202) 305-0275
10 E-mail: michelle.spatz@usdoj.gov

11 Attorneys for Federal Defendants

12
                                UNITED STATES DISTRICT COURT
13                                   DISTRICT OF NEVADA
14   CENTER FOR BIOLOGICAL
     DIVERSITY,                                      Case No. 3:20-cv-00333-KJD-CLB
15

16                 Plaintiff,                        STIPULATION TO EXTEND TIME
                                                     TO RESPOND TO THE COMPLAINT
17         v.                                        (First Request)
18
     DAVID BERNHARDT, in his official
19   capacity as Secretary of the United States
     Department of the Interior; AURELIA
20   SKIPWITH, in her official capacity as
     Director of the U.S. Fish and Wildlife
21   Service; U.S. FISH AND WILDLIFE
     SERVICE,
22

23                 Defendants.

24          Pursuant to Local Rule IA 6-1, Plaintiff Center for Biological Diversity and
25 Defendants David Bernhardt, Aurelia Skipwith, and the U.S. Fish and Wildlife Service

26
     (“Federal Defendants”) stipulate to an extension of time for Federal Defendants to file a
27
     response to Plaintiff’s Complaint until September 10, 2020. The parties have stipulated to
28
            Case 3:20-cv-00333-KJD-CLB Document 12 Filed 08/04/20 Page 2 of 2



     this extension because they have recently conferred in regard to a possible negotiated
1

2    resolution of this matter and agree that additional time is needed in an attempt to resolve

3    the claims in this matter without the need for further litigation. This is the first stipulation

4    for an extension of time for Federal Defendants to respond to the Complaint.
5
             Respectfully submitted this 3rd day of August 2020.
6

7     WOLF, RIFKIN, SHAPIRO,                          UNITED STATES DEPARTMENT OF
      SCHULMAN & RABKIN, LLP                          JUSTICE
8

9     /s/ Jennifer L. Loda                            / s/ Michelle M. Spatz
      Jennifer L. Loda                                Michelle M. Spatz
10    California Bar No. 284889                       D.C. Bar No. 1044400

11    Christopher W. Mixson                           Attorney for Federal Defendants
      Nevada Bar No. 10685
12
      Attorneys for Plaintiff
13

14

15                                               IT IS SO ORDERED:

16

17
                                                 UNITED STATES MAGISTRATE JUDGE
18

19                                               DATED:        August 4, 2020



20

21

22

23

24

25

26

27

28
                                                      2
